—Order unanimously affirmed without costs. Memorandum: Petitioner commenced this special proceeding seeking to invalidate the designating petitions and authorizations filed on behalf of respondent candidates for the Independence Party primary election to be held on September 11, 2001 (see, Election Law § 6-120 [3]). A challenge to the election of officers at a party committee meeting must be brought within 10 days after the meeting is held (see, Election Law § 16-102 [2]). Here, chairper*569sons of competing factions within the party were elected at competing organizational meetings held on November 7, 2000, and neither faction challenged the organizational meeting of the other within the 10-day time limitation. Supreme Court therefore properly dismissed the petition as time-barred (see, Matter of Valin v Adamczyk, 286 AD2d 566 [decided herewith]). (Appeal from Order of Supreme Court, Erie County, Joslin, J. — Election Law.) Present — Pigott, Jr., P. J., Green, Pine, Wisner and Lawton, JJ.